Citation Nr: 0306971
Decision Date: 04/10/03	Archive Date: 07/22/03

DOCKET NO. 97 20 323A          DATE  APR 10 2003

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

Entitlement to service connection for defective hearing of the
right ear.

Entitlement to service connection for defective hearing of the left
ear.

REPRESENTATION

Appellant represented by: Oregon Department of Veterans' Affairs

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty in the United States Army from
April 1968 to June 1971, including service in the Republic of
Vietnam from September 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of February 1997 from the Department
of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon,
which denied service connection for bilateral defective hearing.
During the pendency of this appeal, the claimant changed his
representation to another veterans' service organization.

This case was previously before the Board in July 2001, at which
time it was remanded RO for additional development of the evidence,
to include another VA audiology examination and medical opinions as
to whether the claimant's preexisting right ear hearing loss
increased in severity during active service beyond the natural
progress of that condition and whether the claimant's left ear
hearing acuity decreased during active service, to include a nexus
opinion as to whether any loss of hearing in either ear such was at
least as likely as not to have been caused by inservice noise
exposure. In addition, that remand order called the attention of
the claimant and his representative to the provisions of the
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a),
114 Stat. 2096, 2097-98 (2000) [codified as amended at 38 U.S.C.A.
5102, 5103, 5103A, and 5107 (West 2002)].

There has been a significant change in the law with the enactment
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.
106-475, 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended
at 38 U.S.C.A. 5102, 5103, 5103A, and 5107 (West 2002)]. This law
eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober,

- 2 - 

No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order)
(holding that VA cannot assist in the development of a claim that
is not well grounded). The VCAA is applicable to all claims filed
on or after the date of enactment, November 9, 2000, or filed
before the date of enactment and not yet final as of that date. See
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more favorable to the claimant shall
apply. VA's General Counsel has determined, in a precedential
opinion that the Board is bound to follow, that the VCAA is more
favorable to claimants than the law in effect prior to its
enactment. See VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App.
123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on August
29, 2001 with the same effective date of the VCAA, November 9,
2000. Except for the amendment to 38 CFR 3.156(a), the second
sentence of 38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(m), effective
August 29, 2001, governing reopening of previously and finally
denied claims, the provisions of this final rule apply to any claim
for benefits received by VA on or after November 9, 2000, as well
as to any claim filed before that date but not decided by VA as of
that date. As the instant appeal does not address a reopened claim,
the revised regulations pertaining to reopened claims are
inapplicable to this appeal.

The record shows that the claimant and his representative were
notified of the provisions of the VCAA by the Board's Remand order
of July 200 1, and again by the RO letter of December 3, 2001, and
in the Supplemental Statement of the Case (SSOC) issued in January
2003. The cited RO letter and SSOC informed the claimant and his
representative of VA's duty to notify them of the information and
evidence necessary to substantiate the claim and to assist them in
obtaining all such evidence. Those documents also informed the
claimant and his representative which part of that evidence would
be obtained by the RO and which part of that evidence would be
obtained by the claimant, pursuant to Quartuccio v. Principi, 16

- 3 -

Vet. App. 183, 187 (2002) (requiring VA to notify the claimant of
what evidence he or she was required to provide and what evidence
the VA would attempt to obtain).

The cited SSOC provided the claimant and his representative in
January 2003 also notified the claimant and his representative of
the issues on appeal, the evidence considered, the adjudicative
actions taken, the pertinent law and regulations pertaining to
service connection, the decisions reached, and the reasons and
bases for those decisions. That SSOC also notified the claimant and
his representative of VA's duty to assist them by obtaining all
evidence in the custody of military authorities or maintained by
any other federal, State or local government agency, as well as any
medical, employment, or other non-government records which are
pertinent or specific to that claim; and which the claimant
identified and provided record release authorizations permitting VA
to obtain those records. Further, that SSOC informed the claimant
and his representative that should efforts to obtain records
identified by the claimant prove unsuccessful for any reason which
the claimant could remedy, the VA would notify the claimant and
advise him that the ultimate responsibility for furnishing such
evidence lay with the claimant.

The Board finds that all relevant evidence necessary for an
equitable disposition of the instant appeal has been obtained by
the RO, and that VA's duty of notification to the claimant and his
representative of required information and evidence and of its duty
to assist them in obtaining all evidence necessary to substantiate
the issue on appeal have been fully met. The RO has obtained the
claimant's complete service medical, personnel, and administrative
records, as well as all private or VA medical evidence identified
by the claimant. The claimant has also appeared and offered
testimony in support of his claims at a personal hearing held at
the RO in July 2000 before an RO Hearing Officer and at a hearing
held in May 2001 before a traveling Veterans Law Judge of the Board
of Veterans' Appeals. Neither the appellant nor his representative
have credibly argued a notice or duty to assist violation under the
VCAA, and the Board finds that it is clear that the appellant and
his representative were fully notified and aware of the type of
evidence required to substantiate the claims. In view of the
extensive factual development in the case, as demonstrated by the
Board's July 2001 remand and the record on appeal, the Board

- 4 -

finds that there is no reasonable possibility that further
assistance would aid in substantiating this appeal. For those
reasons, further development is not necessary for compliance with
the provisions of 38 U.S.C.A. 5103 and 5103A (West 2002).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claim have been fully met.

2. The claimant's right ear hearing loss clearly and unmistakably
pre-existed service entry; that right ear hearing loss underwent no
increase in severity during active service.

3. The claimant's left ear hearing acuity was normal on service
entry and service separation examinations, and underwent no
measurable decrease during active service.

CONCLUSIONS OF LAW

1. A right ear hearing loss pre-existed service and was not
aggravated by active service. 38 U.S.C.A. 1110, 1153, 5103, 5103A
(West 2002); 38 C.F.R. 3.102, 3.303(a), 3.303(b), 3.306 (2002).

2. A left ear hearing loss was not incurred in or aggravated by
active service. 38 U.S.C.A. 1110, 5103, 5103A (West 2002); 38
C.F.R. 3.102, 3.303(a) (2002).

- 5 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the claimant served on active duty in the United States
Army from April 1968 to June 1971, including service in the
Republic of Vietnam from September 1969 to October 1970. His DD
Form 214 shows that his military occupational specialty was
Aircraft Repairman (67B); and that his last duty assignment prior
to returning to the United States was with the 4th Aircraft
Maintenance Battalion, USAAVNS Element, Third Army Division.

The claimant's original application for VA disability compensation
and pension benefits, received in August 1996, sought service
connection for right ear hearing loss claimed to have been incurred
during explosions and bombing in 1970 while stationed at Phu Bai.
In an attachment, the claimant asserted that he was stationed at
DaNang, Republic of Vietnam; that the unit was hit by rockets, with
sirens going off, that he was subsequently transferred to Phu Bai,
where he worked on the flightline.

A report of medical history prepared by the claimant in April 1968
shows that the claimant reported a history of running ears. His
report of service entrance examination, conducted in April 1968,
showed that his hearing acuity was as follows:

                           HERTZ 
          500     1000     2000     3000     4000 
RIGHT      40      70       60       55       60 
LEFT        5       0       -5      -10       0

The diagnosis was right ear hearing loss, and he was assigned an 
H-2 profile for right ear hearing loss

Another report of medical history prepared by the claimant in July
1968 shows that the claimant reported a history of right ear
hearing loss due to a birth defect.

- 6 - 

Another report of service medical examination, conducted in July
1968, showed that his hearing acuity was as follows:

                           HERTZ 
                  500   1000   2000   3000  4000 
RIGHT             55     80     60     25    15 
LEFT              -5      0      0      0     0

The claimant was referred to the ear, nose and throat clinic, where
he reported that he had no hearing in his right ear since
childhood, and the clinical impression was no hearing in the right
ear, and normal hearing in the left ear. A notation to the report
of service entrance examination showed that the claimant had no
hearing in the right ear on ear, nose and throat examination, and
directed that he be given an H-2 profile for his right ear hearing
impairment. The profile, issued in July 1968, showed that the
claimant had essentially non-functioning hearing in the right ear,
and was unable to localize sound.

The service medical records show that the claimant was seen in
February 1969 with complaints of a right earache since the previous
day, and the impression was otitis media, right ear. He was again
seen with similar complaints 5 days later. The diagnosis was
unchanged, and he was given antibiotics on both occasions. No
further complaint, treatment, findings or diagnosis of ear or
hearing problems were shown during the claimant's remaining period
of active service.

A report of medical history prepared by the claimant at the time of
service separation examination cited a right hearing loss due to a
birth defect, and he reported difficulty because of his hearing
loss. A summary of defects by the examiner noted that the claimant
related that he has severe left ear hearing loss and that he had
trouble since birth with that. The claimant expressed the opinion
that his right ear hearing has become worse since joining the Army.
His report of service separation examination, conducted in January
1971, showed that his hearing acuity was as follows:

- 7 -

                                 HERTZ  
                 500     1000     2000     3000     4000 
RIGHT             60      60       60       60       60 
LEFT               0       5        5        0        0 

It was noted that the claimant had a right hearing defect which he
stated was congenital; that he declined a ear, nose and throat
consultation, and that he signed a document relieving the Army of
responsibility so that he could be released. The diagnosis was
defective hearing, right ear.

A report from Mountain Valley Mental Health programs, Inc., dated
in August 1996, showed diagnoses which included hearing impairment
from the military, based upon the claimant's assertions.

A lay statement from the claimant's mother, dated in November 1996,
asserted that the claimant had a severe hearing loss, which she
attributed to his Army service.

A report of VA audiology examination, conducted in November 1996,
cited the claimant's history of right ear hearing loss since
service, noting that he worked as an aircraft mechanic and bunker
guard, and was exposed to aircraft noise and explosions, without
hearing protection. There was no history of ear pathology,
tinnitus, or vertigo, and he related that he had worked mostly in
farming since service.

On the authorized audiology evaluation in November 1996, pure tone
thresholds, in decibels, were as follows:

                               HERTZ 
               500     1000     2000     3000     4000 
RIGHT          105+    105+     105+     105+     105+ 
LEFT            15      5        15       15       55

Speech audiometry revealed speech recognition ability of zero
percent in the right ear and of 100 percent in the left ear. The
average right ear decibel loss in the frequencies of 1000, 2000,
3000, and 4000 Hertz was 105+, while the average left ear decibel
loss in the frequencies of 1000, 2000, 3000, and 4000 Hertz was 23.
The diagnosis was profound sensorineural hearing loss in the right
ear, with no speech recognition ability, and normal left ear
hearing with the exception of a moderate sensorineural hearing loss
at 4000 Hertz. Ipsilateral stapedial reflexes were normal in the
left ear, but absent in the right ear.

VA outpatient records dated in November 1996 show that the claimant
reported that he enlisted in the Army in April 1968 at age 17; that
he attended aircraft maintenance school at Fort Rucker; that he was
assigned to Hunter Army Air Field in Germany for 16 months; that he
was then sent to DaNang and Phu Bai, where he initially served as
a crew chief on fixed wing aircraft, then was assigned as a bunker
guard. He reported experiencing numerous rocket attacks and
explosions while in DaNang

A rating decision of February 1997 denied service connection for
defective hearing of the ears, bilaterally. The claimant and his
representative were informed of that decision by RO letter of
February 10, 1997, and submitted a timely Notice of Disagreement.

A Statement of the case was provided the claimant and his
representative in May 1997, and he perfected his appeals by filing
a timely Substantive Appeal (VA Form 9). In that document, he
asserted that his ears were constantly exposed to explosions and
from aircraft engines. He requested a personal hearing before an RO
Hearing Officer.

Medical records from Eastern Oregon Hospital and Training Center,
dated in November and December 1980, cited the claimant's statement
that he has been deaf in his right ear since birth. In addition,
those records show that the claimant indicated that he was deaf in
one ear because a part of his inner ear is missing, while

- 9 - 

examination revealed that he was deaf in his right ear due to a
[blank] deformity, and that he had good hearing on the left side.

In January 1998, the RO asked the United States Center for Research
of Unit Records (USASCRUR) to verify traumatic incidents the
claimant experienced while in Vietnam, noting that he related that
he was assigned to the 220th Cat Killers (Aerial Recon/Fixed Wing
Division at Phu Bai. In January 1998, USASCRUR requested additional
information.

In February 1998, the RO again asked the United States Center for
Research of Unit Records (USASCRUR) to verify bombing and mortar
attacks reported by the claimant while serving in Vietnam during
the period from September 1969 to December 1969. The claimant
indicated that while in Vietnam, he was assigned to the 1st
Aviation Brigade, 1st Military Intelligence (MI), 220th Cat Killers
(Aerial Recon/Fixed Wing Division) at Phu Bai.

An August 1998 response from the USASCRUR, identified the
claimant's unit as the 22th Reconnaissance Airplane Company, 212th
Combat Aviation Battalion, 1st Aviation Brigade. It was further
stated that in November 1969, Marble Mountain Air Facility, located
in the area of DaNang, received 9 rounds of mortar fire, while in
1970, elements of the claimant's unit sustained rocket and mortar
attacks while stationed at Camp Eagle, Phu Bai, and Hue.

VA outpatient medical records, dated in August 1998, cite the
claimant's statement that he was born with a hearing impairment
which had gotten worse after being around aircraft engines and
being subjected to rockets and artillery.

Service personnel and administrative records of the claimant,
received at the RO in August 1999, show that the claimant was
awarded the Aircraft Crewman Badge in May 1970.

A personal hearing was held in July 2000 before an RO Hearing
Officer. The claimant testified that he was an Aircraft Maintenance
Technician (67B) while in

- 10 -

service; that while stationed in Germany, he worked on Cessna
fixed-wing aircraft (O-1's); that he served in Vietnam as a flight-
line mechanic on fixed-wing aircraft for about 3 to 5 weeks, and
then spent the rest of his time in Vietnam as a perimeter guard;
that he was posted 50 yards ff the main runway at Phu Bai; and that
he was exposed to the noise of artillery firing from outside the
base. The claimant acknowledged that he had a severe right ear
hearing loss at the time of service entry which was noted on his
service entrance examination; that he was exposed to rocket and
mortar fire as a perimeter guard; that a severe right ear hearing
loss was again shown on his service separation examination; that a
VA audiology examination in November 1996 showed an increased
hearing loss in his right ear; and that he contends that such
increase was the result of his exposure to aircraft engine noise
while an aircraft maintenance technician and exposure to rocket and
mortar fire as a perimeter guard. The claimant's spouse confirmed
that he had very bad hearing. A transcript of the hearing is of
record.

A Supplemental Statement of the Case was provided the claimant and
his representative in January 2001, addressing, in pertinent part,
the issues of service connection for bilateral defective hearing.

In a Substantive Appeal (VA Form 9), received in January 2001, the
claimant perfected his appeal of those issues, and requested a
videoconference hearing before a Veterans Law Judge of the Board of
Veterans' Appeals. He reiterated his contentions that his hearing
loss was caused or aggravated by aircraft engine noise while an
aircraft maintenance technician and exposure to nearby artillery
firing and to rocket and mortar fire as a perimeter guard. In a
January 2001 letter, the claimant renewed his request for a
videoconference hearing before a Veterans Law Judge of the Board of
Veterans' Appeals.

A hearing was held at the RO in May 2001 before a traveling
Veterans Law Judge of the Board of Veterans' Appeals. The claimant
acknowledged that he had a severe right ear hearing loss at the
time of service entry which he believed was due to a birth defect,
but indicated that such was aggravated and worsened because of
noise exposure while in active duty. He further related that his
left ear hearing

- 11 -

acuity was normal at service entry, but worsened while on active
duty. The claimant testified that he was always around large guns
or aircraft engines while in service, both in Germany and in
Vietnam, and that rocket fire at DaNang caused damage to a
barracks. He specifically denied that he was assigned as a truck
driver while in Vietnam, and called attention to the fact that he
did not have a military driver's license. He further related that
he went to Mountain Valley Mental Health, Inc., because of concern
about his hearing. His spouse testified in support of his claims.
A transcript of the hearing is of record.

By remand order of July 2001, the Board remanded the veteran's
appeal to the RO for additional development of the evidence, to
include another VA audiology examination and medical opinions as to
whether the claimant's preexisting right ear hearing loss increased
in severity during active service beyond the natural progress of
that condition and whether the claimant's left ear hearing acuity
decreased during active service, to include a nexus opinion. In
addition, that remand order called the attention of the claimant
and his representative to the provisions of the VCAA.

A report of VA audiology examination, conducted in February 2002,
cited the examiner's review of the claims folder, including his
notation that the record included several hearing tests, only one
of which included masking. That test was noted to show that the
claimant do not have any measurable hearing in his right ear.
Several other tests in the claims file did not include masking, and
are not a true indication of hearing levels in the right ear. The
examiner further noted that the claimant was evaluated by an ENT
physician when in the military, who confirmed that the claimant did
not have measurable hearing in the right ear. The claimant had also
been evaluated for bearing at the VAMC, Boise, in November 1996 and
in August 1998. He also noted that the claimant recounted exposure
to excessive noise from aircraft, artillery and gunfire while in
the military. The examiner noted that the claimant's service
separation examination disclosed that his hearing was normal in his
left ear.

On the authorized audiology evaluation in November 1996, pure tone
thresholds, in decibels, were as follows:

- 12 -

                                HERTZ 
               1000     2000     3000     4000     AVG. 
RIGHT          105+     105+     105+     105+     105+
LEFT            15       30       35       65       36

Speech audiometry revealed speech recognition ability of zero
percent in the right ear and of 100 percent in the left ear. The
average right ear decibel loss in the frequencies of 1000, 2000,
3000, and 4000 Hertz was 105+, while the average left ear decibel
loss in the frequencies of 1000, 2000, 3000, and 4000 Hertz was 36.
Pure tone audiometry using masking revealed no measurable hearing
in the right ear, and moderately severe high frequency hearing loss
in the left ear. A normal tympanogram was show in the left ear,
while ipsilateral acoustic reflexes were present in the left ear
from 500 to 2000 Hertz, and absent at 4000 Hertz and above. The
speech recognition score was very poor in the right ear and
excellent in the left ear, and intertest consistency was good,
bilaterally. The reporting VA audiologist expressed the opinion
that the claimant did not have measurable hearing in his right ear
at the time of service entry, and that a decrease in hearing from
inservice noise exposure could not have occurred. He further
expressed the opinion that the claimant currently had a high
frequency sensorineural in his left ear, and that the onset of
hearing loss did not occur during active service because of the
normal left ear hearing shown at service entry and on separation.
Since those examinations did not change, the examiner concluded
that it is less likely than not that his hearing loss occurred
during active service. The diagnosis was deaf in his right ear and
mild to moderately severe left The diagnosis was profound
sensorineural hearing loss in the right ear, with no speech
recognition ability, and normal left ear hearing with the exception
of a moderate to moderately severe high frequency sensorineural
hearing loss in his left ear.

Another report of VA audiology examination, conducted in December
2002, cited the examiner's review of the claims folder. The
examiner indicated that the claimant's left ear hearing acuity was
normal at service entry and at service separation, and that there
was no evidence of a left ear hearing loss prior to the VA

- 13 -

examination in 1996, which revealed a high frequency sensorineural
hearing loss at 4000 Hertz in his left ear. It was noted that the
claimant reported a history of noise exposure prior to service from
hunting and from the operation of tractors, and that he reported
doing 20 years of seasonal work using tractors following service.
The examiner expressed the opinion that the claimant's left ear
hearing loss originated between service separation and the 1996
examination, a period of 20 years. The examiner concluded that it
was "less likely than not that the veteran's current left ear
hearing loss was the result of noise exposure in service."

In addition, the VA examiner noted that the claimant's July 1968
enlistment audiogram revealed a pre-existing hearing loss in the
right ear, with no response to pure tones in the right ear. "No
hearing in the right ear since birth" was reported, and an ENT
specialist stated a diagnosis of "non-hearing right ear." The
claimant's service separation audiogram showed no progression in
his right ear hearing loss during military service.

A Supplemental Statement of the Case was provided the claimant and
his representative in January 2003, addressing the issues of
service connection for bilateral defective hearing.

II. Analysis

In order to establish service connection for claimed disability,
the facts, as shown by evidence, must demonstrate that a particular
disease or injury resulting in current disability was incurred
during active service or, if preexisting active service, was
aggravated therein. 38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R.
3.303(a) (2001). Service connection may also be granted on a
presumptive basis for certain chronic disabilities, including
arthritis, when such is manifested to a compensable degree within
a year after separation from active duty. 38 C.F.R.  3.307,
3.309(a) (2001).

A veteran will be considered to have been in sound condition when
examined, accepted and enrolled for service, except as to defects,
infirmities, or disorders

- 14 - 

noted at entrance into service, or where clear and unmistakable
(obvious or manifest) evidence demonstrates that an injury or
disease existed prior thereto. 38 U.S.C.A. 1111 (West 1991 & Supp.
2001); 38 C.F.R. 3.304(b) (2001); Akins v, Derwinski, 1 Vet. App.
228, 232 (1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).

A preexisting injury or disease will be considered to have been
aggravated by active military, naval or air service, where there is
an increase in disability during such service unless there is a
specific finding that the increase in disability is due to the
natural progress of the disease. 38 U.S.C.A. 1153 (West 2002); 38
C.F.R. 3.306(a) (2001). The Federal Circuit has held that "evidence
of a prolonged period without medical complaint can be considered,
along with other factors, including the [claimant's] health and
medical treatment during and after military service, as evidence of
whether a pre-existing condition was aggravated by military
service. See 38 C.F.R. 3.306(b)" Maxson v. Gober, 230 F.3d 1330,
1331 (2000).

The Court has held that a lay person, such as the veteran or his
spouse, is not competent to offer evidence that requires medical
knowledge, such as the diagnosis or cause of a disability. See
Ramey v. Brown, 9 Vet. App. 40 (1996); Cromley v. Brown, 7 Vet.
App. 376, 379 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). If such
testimony is not competent, it cannot be probative. A claimant's
statements as to nexus are entitled to no probative weight. Layno
v. Brown, 6 Vet. App. 465 (1994). As causative factors of a disease
amount to a medical question; only a physician's opinion would be
competent evidence. Gowen v. Derwinski, 3 Vet. App. 286, 288
(1992).

The Board has the duty to assess the credibility and weight to be
given to the evidence. See Madden v. Gober, 125 F.3d 1477, 1481
(Fed. Cir. 1997) and cases cited therein. Particularly with respect
to the veteran's hearing testimony, although the Board is obligated
to consider such testimony, in evaluating such testimony it may
consider such factors as self interest. See Cartright v. Derwinski,
2 Vet. App.

- 15 -

24, 25 (1991) [interest may affect the credibility of testimony];
cf Pond v. West, 12 Vet. App. 341, 346 (1999).

The Court has held that where a veteran's service medical records
clearly reflect an objectively measurable and measured worsening
during service, the Board is required to determine whether that
worsening constituted an in-service increase in disability. Hensley
v. Brown, 5 Vet. App. 155, 161 (1993). That decision further held
that "a claimant may establish direct service connection for a
hearing disability initially manifest several years after
separation from service on the basis of evidence showing that the
current hearing loss is causally related to injury or disease
suffered in service." Id, at 1

Evidence of the veteran's current condition is not generally
relevant to the issue of service connection, absent some competent
linkage to military service. See, e.g., Morton v. Principi, 3 Vet.
App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53
(1992).

Service Connection for Defective Hearing of the Right Ear

The record in this case shows that on the claimant's service
entrance examination, conducted in July 1968, he was found to have
no measurable hearing in his right ear, which he related had been
present since childhood and attributed such to a "birth defect." An
ENT evaluation at service entry also showed no hearing function in
the right ear no hearing in the right ear, and normal hearing in
the left ear, while a notation to the report of service entrance
examination showed that the claimant had no hearing in the right
ear on ENT evaluation and directed that he be given an H-2 profile
for his right ear hearing impairment. The profile, issued in July
1968, showed that the claimant had essentially non-functioning
hearing in the right ear, and was unable to localize sound.

Based upon the cited findings on the claimant's service entrance
examination, the Board finds that the presumption of soundness at
entry is rebutted as to the claimant's right ear hearing acuity.
The Board must now determine whether that

- 16 -

pre-existing right ear hearing loss increased in severity during
active service due to aggravation. As the claimant had no
measurable hearing in his right ear at service entry , and none on
service separation, there is no evidence of a decrease in right ear
hearing acuity during active service. The record further shows that
the claimant related a history of seasonal farming on a tractor for
approximately 20 years following service, which represents an
intercurrent noise exposure.

Based upon the foregoing, and for the reasons and bases stated, the
Board concludes that defective hearing of the right ear was not
incurred in or aggravated by active service.

Service Connection for Defective Hearing of the Left Ear

The claimant's service entrance examination in July 1968 revealed
that his hearing acuity was normal in his left ear. There is no
evidence of left ear trauma or pathology during active service, and
his service separation examination revealed that his left ear
hearing acuity was normal. Further, no measurable decrease in left
ear hearing acuity is shown during active service, based upon his
service entrance and service separation examinations. The record
further shows that the claimant related a history of seasonal
farming on a tractor for approximately 20 years following service,
which represents an intercurrent noise exposure. The entire medical
record was presented to an audiology examiner in December 2002, and
the examiner concluded that the left ear hearing loss was not the
result of noise exposure in service. Thus, the clear preponderance
of the evidence establishes that the left ear hearing loss began
after service, and that the left ear hearing loss is not the result
of injury or disease in service.

Based upon the foregoing, and for the reasons and bases stated, the
Board concludes that defective hearing of the left ear was not
incurred in or aggravated by active service.

- 17 -

In reaching its decisions, the Board has considered the doctrine of
reasonable doubt, however, as the evidence is not in equipoise, or
evenly balanced, the doctrine is not for application. Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for defective hearing of the right ear is
denied.

Service connection for defective hearing of the left ear is denied.

G. H. Shufelt 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

18 - 



